DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 8/17/20. Claims 1 through 18 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 8/17/20, 8/3/21, and 10/13/22.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for KR10-2020-0054825 dated 5/8/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-3, 5-6, and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “similarity” in claims 2, 3, and 15 is a relative term which renders the claim indefinite. The term “similarity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner is interpreting “similarity” to mean above a threshold number of data points within an accepted range when compared between two data sets. Appropriate corrections are required.

Claims 5-6 are rejected for being dependent on indefinite claim(s).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ostrowski et al. (US 2020/0307621, hereinafter Ostrowski; filed 12/22/2017).

Regarding claim 7, Ostrowski discloses:
A method of controlling a vehicle power control system using big data (Abstract; Paragraphs [0005] and [0073]), the method comprising:
when a vehicle is powered on, receiving, by a big-data server, data related to driving of the vehicle in a preset time interval (Paragraphs [0005], [0070], and [0073]-[0078], i.e. using remote fleet servers (RFS(s)) included remote big-data analytics engines to determine patterns based on analyzed current vehicle data (VD) and trip data (TD) to enable peer matching based on data patterns and then to further generate real-time trip similarity signals (TS));
establishing, by the big-data server, an acceleration pattern of the vehicle by processing the data related to the driving of the vehicle received from a plurality of vehicles (Paragraphs [0005], [0070], and [0073]-[0078], i.e. using remote fleet servers (RFS(s)) included remote big-data analytics engines to determine patterns based on analyzed current vehicle data (VD) and trip data (TD), e.g. acceleration data); and
grouping acceleration patterns according to a factor used to establish the acceleration pattern of the vehicle (Paragraphs [0005], [0070], and [0073]-[0078], i.e. determining patterns based on analyzed current vehicle data (VD) and trip data (TD), e.g. acceleration data, to enable peer matching based on said data patterns and then to further generate real-time trip similarity signals (TS) that includes a trip similarity score which identifies and/or establishes how similar each trip of each vehicle is to that of particular vehicles, i.e. according to a factor); and
changing, by a controller of the vehicle, output power of a battery in the vehicle with reference to pre-stored available power of the battery and the factor stored in the big- data server (Paragraphs [0067]-[0069], and [0081], i.e. automatically adjusting a vehicle performance parameter (VPP), e.g. actual battery power capacity and power remaining and consumption, and/or operating conditions (OCs) in response to the data collected and analyzed).

Regarding claim 1, the claim(s) recites analogous limitations to claim(s) 7
above, and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5-6, 9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski, as applied to claims 1 and 7 above, in view of Geller (US 2016/0297416).

Regarding claim 9, Ostrowski discloses the method of claim 7. Ostrowski further discloses: …the acceleration patterns belonging to respective groups for each group which is grouped (Paragraphs [0005], [0070], and [0073]-[0078], i.e. peer matched vehicles based on analyzed current vehicle data (VD) and trip data (TD), e.g. acceleration data to further generate real-time trip similarity signals (TS)).
Ostrowski does not disclose: determining high-output tolerances corresponding to the acceleration patterns….
However, in the same field of endeavor, Geller teaches a hybrid vehicle for providing improved control, response and energy management (Abstract) and more specifically: determining high-output tolerances corresponding to the acceleration patterns (Fig. 3 Elements 310, 325, and 330; Paragraphs [0041], and [0045]-[0047], i.e. the energy control unit calculating the division of power between a battery and engine, i.e. applying a high-output tolerance factor by multiplying the battery power output by a ratio, e.g. 30%, based on present condition, required which in part is based on feedback data, e.g. acceleration data)….
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Ostrowski to incorporate determining high-output tolerances corresponding to the acceleration patterns…, as taught by Geller. Doing so would provide better dynamics and energy management of a vehicle, as recognized by Geller (Paragraphs [0004]-[0006]).

Regarding claim 17, Ostrowski discloses the method of claim 7. The combination of Ostrowski and Geller further teaches: wherein the controller is configured to determine output power of the battery by applying a high-output tolerance to the pre-stored available power of the battery when the vehicle is in an acceleration or propulsion condition (Geller: Fig. 3 Elements 310, 325, and 330; Paragraphs [0041], and [0046]-[0047], i.e. the energy control unit adjusting and then subsequently controlling the division of power between a battery and engine, i.e. applying a high-output tolerance factor by multiplying the battery power output by a ratio, e.g. 30%, which is based on present condition, which in part is based on feedback data, e.g. acceleration data, during an acceleration condition).
The motivation to combine the references is the same as stated above for claim 9.

Regarding claim 18, the combination of Ostrowski and Geller teaches the method of claim 9. The combination of Ostrowski and Geller further teaches: wherein the high-output tolerances are weights varying over time (Geller: Paragraphs [0043] and [0045]-[0047], i.e. weighting feedback data, e.g. acceleration data), to which characteristics of the acceleration patterns belonging to the respective groups are applied (Ostrowski: Paragraph [0079], i.e. using trip similarity signals (TS) to weight recommendation signals (RS)).
Therefore it would have been obvious before the effective filing date of the invention to further modify the disclosure of Ostrowski to incorporate wherein the high-output tolerances are weights varying over time…, as further taught by Geller. Doing so would prioritize more reliable data, as recognized by Geller (Paragraph [0044]).

Regarding claim 2, the claim(s) recites analogous limitations to claim(s) 7 and 9
above, and is therefore rejected on the same premise.

Regarding claim 5-6, the claim(s) recites analogous limitations to claim(s) 17-18
above, respectively, and is therefore rejected on the same premise.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski, as applied to claims 1 and 7 above, respectively, in view of Mugali et al. (US 2018/0329935, hereinafter Mugali).

Regarding claim 15, Ostrowski discloses the method of claim 7. Ostrowski further 
discloses:
	…
… data used to determine the factor, related to the acceleration pattern (Paragraphs [0070], [0073], and [0077]-[0078], i.e.  determining patterns based on analyzed current vehicle data (VD) and trip data (TD), e.g. acceleration data, to enable peer matching based on said data patterns and then to further generate real-time trip similarity signals (TS) that includes a trip similarity score which identifies and/or establishes how similar each trip of each vehicle is to that of particular vehicles, i.e. according to a factor); and
…to group the acceleration patterns having similarity according to the generated factor (Paragraphs [0005] and [0073]-[0078], i.e. determining patterns based on analyzed current vehicle data (VD) and trip data (TD), e.g. acceleration data, to enable peer matching based on said data patterns and then to further generate real-time trip similarity signals (TS) that includes a trip similarity score which identifies and/or establishes how similar each trip of each vehicle is to that of particular vehicles, i.e. according to a factor);.
Ostrowski does not disclose:
	wherein the big-data server has a plurality of hierarchical structures, and includes:
a low-ranking layer cloud server which is lower than a predetermined layer cloud server, the low-ranking layer cloud server configured to directly receive the data related to the driving of the vehicle from the vehicle and to classify data…; and
a high-ranking layer cloud server which is higher than the predetermined layer, the high-ranking layer cloud server configured to generate the factor by receiving and processing the data classified by the low-ranking layer cloud server, and….
However in the same field of endeavor, Mugali teaches techniques for distributed storage of network session data in hierarchical data structures stored on multiple servers and/or physical storage devices, and techniques for analyzing and classifying the distributed hierarchical structures (Abstract) and more specifically:
	wherein the big-data server has a plurality of hierarchical structures (Abstract), and includes:
a low-ranking layer cloud server which is lower than a predetermined layer cloud server, the low-ranking layer cloud server configured to directly receive the data related to the driving of the vehicle from the vehicle and to classify data (Paragraphs [0030], [0033], [0036], and [0088], i.e. Mugali teaches a multi-layered hierarchy for cloud based servers for a consolidated feed of automobile traffic monitoring data. Ostrowski above discloses the factor for the acceleration patterns)…; and
a high-ranking layer cloud server which is higher than the predetermined layer, the high-ranking layer cloud server configured to generate the factor by receiving and processing the data classified by the low-ranking layer cloud server (Paragraphs [0030], [0033], [0036], and [0088], i.e. Mugali teaches a multi-layered hierarchy for cloud based servers for a consolidated feed of automobile traffic monitoring data. Ostrowski above discloses the grouping limitation), and….
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Ostrowski to incorporate wherein the big-data server has a plurality of hierarchical structures, and includes: a low-ranking layer cloud server which is lower than a predetermined layer cloud server, the low-ranking layer cloud server configured to directly receive the data related to the driving of the vehicle from the vehicle and to classify data…; and a high-ranking layer cloud server which is higher than the predetermined layer, the high-ranking layer cloud server configured to generate the factor by receiving and processing the data classified by the low-ranking layer cloud server, and…, as taught by Mugali. Doing so would allow for a larger and more sophisticated storage system to properly meet the demand for a large amount of data to be stored as recognized by Mugali (Paragraphs [0003]-[0006]).

Regarding claim 3, the claim(s) recites analogous limitations to claim(s) 15
above, and is therefore rejected on the same premise.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski, as applied to claims 1 and 7 above, respectively, in view of Rechkemmer et al. (US 2021/0094435, hereinafter Rechkemmer; filed 4/13/2018).

Regarding claim 16, Ostrowski discloses the method of claim 7. Ostrowski does not 
disclose: wherein the pre-stored available power of the battery is stored in the controller in a form of data map based on a state of charge (SOC) value of the battery and a temperature around the battery.
	However in the same field of endeavor, Rechkemmer teaches an optimization system and method for the use of the power storage device (Paragraph [0001]) and more specifically: wherein the pre-stored available power of the battery is stored in the controller in a form of data map based on a state of charge (SOC) value of the battery and a temperature around the battery (Fig. 5A; Paragraph [0052], i.e. efficiency maps based on SOC and battery temperature).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Ostrowski to incorporate wherein the pre-stored available power of the battery is stored in the controller in a form of data map based on a state of charge (SOC) value of the battery and a temperature around the battery, as taught by Rechkemmer. Doing so would allow for an improved optimization system and method which may dynamically adjusts a charging/discharging profile for optimizing the use of a power storage device e.g. a battery in an electric vehicle, as recognized by Rechkemmer (Paragraphs [0004]).

Regarding claim 4, the claim(s) recites analogous limitations to claim(s) 16
above, and is therefore rejected on the same premise.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ostrowski and Geller, as applied to claims 2, 7, and 9 above, in view of Rosenbaum (US 2020/0013244; filed 9/19/2019).

Regarding claim 10, the combination of Ostrowski and Geller teaches the method of claim 9. Ostrowski does not disclose:
wherein the high-output tolerances include a high-output propulsion tolerance and a high-output overtaking tolerance, and
wherein the high-output propulsion tolerance is applied to the propulsion acceleration pattern, and the high-output overtaking tolerance is applied to the overtaking acceleration pattern.
However in the same field of endeavor, Geller further teaches:
wherein the high-output tolerances include a high-output [first] tolerance and a high-output [second] tolerance (Fig. 3 Elements 310, 325, and 330; Paragraphs [0041], and [0045]-[0047], i.e. the energy control unit adjusting the division of power between a battery and engine based on present condition, which in part is based on feedback data, e.g. acceleration data for multiple situations), and
wherein the high-output [first] tolerance is applied to the [first] pattern, and the high-output [second] tolerance is applied to the overtaking [second] pattern (Fig. 3 Elements 310, 325, and 330; Paragraphs [0041], and [0045]-[0047], i.e. the energy control unit adjusting the division of power between a battery and engine based on present condition, which in part is based on feedback data, e.g. acceleration data for multiple situations).
Therefore it would have been obvious before the effective filing date of the invention to further modify the disclosure of Ostrowski to incorporate wherein the high-output tolerances include a high-output [first] tolerance and a high-output [second] tolerance, and wherein the high-output [first] tolerance is applied to the [first] pattern, and the high-output [second] tolerance is applied to the overtaking [second] pattern, as further taught by Geller. Doing so would provide better dynamics and energy management of a vehicle, as recognized by Geller (Paragraphs [0004]-[0006]).
The combination of Ostrowski and Geller does not teach:
wherein the high-output tolerances include a high-output propulsion tolerance and a high-output overtaking tolerance, and
wherein the high-output propulsion tolerance is applied to the propulsion acceleration pattern, and the high-output overtaking tolerance is applied to the overtaking acceleration pattern.
However in the same field of endeavor, Rosenbaum teaches a method for determining driving characteristics of a vehicle (Paragraph [0012]) and more specifically:
wherein the high-output tolerances include a high-output propulsion tolerance and a high-output overtaking tolerance, and wherein the high-output propulsion tolerance is applied to the propulsion acceleration pattern, and the high-output overtaking tolerance is applied to the overtaking acceleration pattern (Paragraphs [0037]-[0051], i.e. Rosenbaum teaches creating acceleration event data out of driving characteristic data grouped by vehicle speed at the beginning of the acceleration event, i.e. grouping the overtaking and propulsion events. Geller above teaches the use of tolerancing battery power data).
Therefore it would have been obvious before the effective filing date of the invention to further modify the disclosure of Ostrowski to incorporate wherein the high-output tolerances include a high-output propulsion tolerance and a high-output overtaking tolerance, and wherein the high-output propulsion tolerance is applied to the propulsion acceleration pattern, and the high-output overtaking tolerance is applied to the overtaking acceleration pattern, as taught by Rosenbaum. Doing so would allow for acceleration data to be differentiated based on vehicle speed which would be advantageous for determining vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, as recognized by Rosenbaum (Paragraph [0033]).

	Regarding claim 11, the combination of Ostrowski, Geller, and Rosenbaum teaches the method of claim 10. Ostrowski further discloses: making, by the controller of the vehicle, a request to the big-data server for information on groups of the acceleration patterns and receiving, by the controller, the information (Paragraphs [0005], [0068], [0070], and [0073]-[0078], i.e. using remote fleet servers (RFS(s)) included remote big-data analytics engines to determine patterns based on analyzed current vehicle data (VD) and trip data (TD) to enable peer matching based on data patterns and then to further generate real-time trip similarity signals (TS) in response to instantaneous and/or real-time vehicle operating conditions (OC) communicated to RFSs by at least one of the communications units in a vehicle, e.g. via V2I).

Regarding claim 12, the combination of Ostrowski, Geller, and Rosenbaum teaches the method of claim 11. The combination of Ostrowski, Geller, and Rosenbaum further teaches: when the vehicle is requested to be accelerated, determining, by the controller, whether the corresponding acceleration is propulsion acceleration or overtaking acceleration (Rosenbaum: Paragraphs [0037]-[0051], i.e. creating acceleration event data out of driving characteristic data grouped by vehicle speed at the beginning of the acceleration event).
The motivation to combine the references is the same as stated above for claim 10.
	
Regarding claim 13, the combination of Ostrowski, Geller, and Rosenbaum teaches the method of claim 12. The combination of Ostrowski, Geller, and Rosenbaum further teaches: when the vehicle is requested to be accelerated, determining, by the controller, whether the corresponding acceleration is propulsion acceleration or overtaking acceleration (Rosenbaum: Paragraphs [0037]-[0051], i.e. creating acceleration event data out of driving characteristic data grouped by vehicle speed at the beginning of the acceleration event).
The motivation to combine the references is the same as stated above for claim 10.

Regarding claim 14, the combination of Ostrowski, Geller, and Rosenbaum teaches the method of claim 12. The combination of Ostrowski, Geller, and Rosenbaum further teaches: when the vehicle is requested to be accelerated, determining, by the controller, whether the corresponding acceleration is propulsion acceleration or overtaking acceleration (Rosenbaum: Paragraphs [0037]-[0051], i.e. creating acceleration event data out of driving characteristic data grouped by vehicle speed at the beginning of the acceleration event).
The motivation to combine the references is the same as stated above for claim 10.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski, as applied to claim 7 above, in view of Rosenbaum.

Regarding claim 8, Ostrowski discloses the method of claim 7. Ostrowski does not 
disclose:
wherein the acceleration patterns include a propulsion acceleration pattern and an overtaking acceleration pattern, wherein the propulsion acceleration pattern is a pattern in which the vehicle is accelerated from a stationary state, and
wherein the overtaking acceleration pattern is a pattern in which, while traveling at a predetermined speed or greater, the vehicle is accelerated at a greater speed than the predetermined speed.
However in the same field of endeavor, Rosenbaum teaches:
wherein the acceleration patterns include a propulsion acceleration pattern and an overtaking acceleration pattern, wherein the propulsion acceleration pattern is a pattern in which the vehicle is accelerated from a stationary state (Paragraphs [0037]-[0051], i.e. creating acceleration event data out of driving characteristic data grouped by vehicle speed at the beginning of the acceleration event), and
wherein the overtaking acceleration pattern is a pattern in which, while traveling at a predetermined speed or greater, the vehicle is accelerated at a greater speed than the predetermined speed (Paragraphs [0037]-[0051], i.e. creating acceleration event data out of driving characteristic data grouped by vehicle speed at the beginning of the acceleration event).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Ostrowski to incorporate wherein the acceleration patterns include a propulsion acceleration pattern and an overtaking acceleration pattern, wherein the propulsion acceleration pattern is a pattern in which the vehicle is accelerated from a stationary state, and wherein the overtaking acceleration pattern is a pattern in which, while traveling at a predetermined speed or greater, the vehicle is accelerated at a greater speed than the predetermined speed, as taught by Rosenbaum. Doing so would allow for acceleration data to be differentiated based on vehicle speed which would be advantageous for determining vehicle driving characteristics providing information about long term mechanical stress of the vehicle or long term wearout characteristics of components of the vehicle, as recognized by Rosenbaum (Paragraph [0033]).

Conclusion
The following prior art is not relied upon for any current rejections but is still considered pertinent to the application:
Wang et al. (US 2020/0070679) discloses intelligent vehicle systems and control logic for predictive charge planning and powertrain control of electric-drive motor vehicles (Paragraph [0001]).
Follen et al. (US 2018/0257473) discloses control strategies of electrified powertrain systems for vehicles (Paragraph [0002]).
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-
892 exists, all cited references have either (a) been utilized in the above rejections for their
specific teachings (wherein relevant teachings are cited to within the prior art rejections above in
specific association with the limitation/-s that they disclose, teach, suggest, or render obvious),
(b) have significant relevance to the application as a whole (analogous art), or (c) have
significant relevance to one or more specific limitation/-s within the claims. If a cited reference
does not pre-date the effective filing date of the instant application, despite not being “prior” art,
it still represents a current state of the art that may be found useful to the Applicant. Currently, it
is the Office’s belief that the reason/-s for why a particular reference has been included in any
past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the
Examiner can provide an explanation within a future Office action and/or during a future
interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663